Case: 15-10466    Date Filed: 09/16/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 15-10466
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:12-cv-01502-TWT



ALI NEJAD,

                                                        Petitioner - Appellee,

                                     versus

ATTORNEY GENERAL OF THE STATE OF GEORGIA,

                                                        Respondent,

WARDEN,

                                                        Respondent - Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                              (September 16, 2015)
              Case: 15-10466     Date Filed: 09/16/2015    Page: 2 of 3


Before MARCUS, WILLIAM PRYOR and JILL PRYOR, Circuit Judges.

PER CURIAM:

      The State of Georgia appeals the district court’s grant of Ali Nejad’s petition

for a writ of habeas corpus, which he filed pursuant to 28 U.S.C. § 2254. The

district court granted relief on the ground that Mr. Nejad’s trial counsel rendered

ineffective assistance but did not rule on two other grounds Mr. Nejad raised in his

petition.

      District judges must resolve all of a habeas petitioner’s claims for relief,

regardless of whether relief is granted or denied. Clisby v. Jones, 960 F.2d 925,

935-36 (11th Cir. 1992) (en banc); see also Puiatti v. McNeil, 626 F.3d 1283, 1307

(11th Cir. 2010) (applying Clisby to vacate a district court’s order granting relief

on one ground and deeming all other grounds moot). When a district judge fails to

address all of a petitioner’s claims, we “will vacate the . . . judgment without

prejudice and remand the case for consideration of all remaining claims.” Clisby,
960 F.2d at 938.

      Mr. Nejad asserted three claims for relief in his petition: (1) the trial court

erroneously charged the jury that a pellet gun was per se a deadly weapon; (2) a

juror failed to disclose that she was a rape victim; and (3) trial counsel rendered

ineffective assistance by denying him the choice of whether to testify. A

magistrate judge recommended that the district court deny all three claims. The


                                          2
                Case: 15-10466       Date Filed: 09/16/2015       Page: 3 of 3


district court declined to adopt the magistrate judge’s recommendation, concluding

that habeas relief (a new trial) was warranted based on Mr. Nejad’s ineffective

assistance claim. The court did not, however, address the magistrate judge’s

disposition of his other two claims.

       Because the court did not resolve all three claims, Clisby dictates that we

vacate without prejudice the judgment of the district court and remand the case for

consideration of Mr. Nejad’s remaining claims for relief. 1

       VACATED AND REMANDED.




       1
         We accordingly do not address the State’s arguments regarding the district court’s
disposition of Mr. Nejad’s ineffective assistance claim.
                                                3